United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1087
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                            Adekunle Olufemi Adetiloye

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of North Dakota - Fargo
                                   ____________

                           Submitted: November 30, 2015
                             Filed: December 3, 2015
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       This appeal follows a remand for consideration of additional evidence on the
issues of restitution and forfeiture in Adekunle Olufemi Adetiloye’s mail fraud case.
See United States v. Adetiloye, 716 F.3d 1030 (8th Cir. 2013), cert. denied, 134 S. Ct.
1775 (2014). He challenges the district court’s1 orders denying his motions to dismiss
the case for lack of personal jurisdiction, which he based on his alleged illegal
extradition. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Adetiloye improperly seeks to raise the issue of extradition in an appeal
following a limited remand to address entirely different matters. See White v.
Kautzky, 494 F.3d 677, 680-81 (8th Cir. 2007); Brown v. Nutsch, 619 F.2d 758, 762
(8th Cir. 1980). His arguments also fail on their merits for the reasons stated by the
district court.

       The judgment is affirmed. Adetiloye’s motion to strike the government’s brief
is denied.
                       ______________________________




      1
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota.

                                         -2-